



COURT OF APPEAL FOR ONTARIO

CITATION: RBC General Insurance
    Company v. Enterprise Rent-A-Car Canada Limited, 2013 ONCA
    213

DATE: 20130404

DOCKET: C56255

Winkler C.J.O., Weiler and Laskin JJ.A.

BETWEEN

RBC General Insurance Company

Applicant (Appellant)

and

Enterprise Rent-A-Car Canada Limited and Ace Ina
    Insurance

Respondents (Respondents)

Bruce R. Mitchell, for the appellant

Heather J. Vaughan, for the respondents

Heard: April 2, 2013

On appeal from the order of Justice Henry Vogelsang of
    the Superior Court of Justice, dated October 19, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The question here is which insurer responds first when there is a tort
    action in Ontario.  This is not a question of contractual interpretation
    between Enterprise and the renters of the car, Mrs. DCosta, or her husband, an
    approved driver.  The question of priorities is governed by Ontario Bill 118,
    which amended the
Insurance Act
.

[2]

The relevant section of the
Insurance Act
applies to any
    available motor vehicle liability policies and does not limit the policies
    under consideration to Ontario policies.  Pursuant to the statute, RBC is
    required to respond first.

[3]

Accordingly, the appeal is dismissed.  Costs are agreed at $7,500,
    inclusive of all applicable taxes and disbursements to the respondents.


